 
Art’s-Way Letterhead


January 19, 2009


West Bank
1601 22nd Street
West Des Moines, IA 50266


Mr. Kevin Smith:


In conjunction with the preparation of our financial statements as of November
30, 2008, we have determined that we are not in compliance with the certain
restrictive covenant of the business loan agreement.  Under the terms of our
agreement, you  may have the right to demand immediate payment of the entire
balance of the note, which would affect our classification and disclosure
requirements related to the note.  The covenant that we believe we are not in
compliance with is:


Covenant:
 
·
Borrowers agree to maintain a maximum debt/tangible net worth ratio of 1.25
times.  For the year ended November 30, 2008, Art’s-Way Manufacturing’s
debt/tangible net worth ratio is 1.26 times.



We hereby request that you waive your right to demand payment of the note as a
result of the noncompliance identified above, through November 30, 2009.


Please indicate your acceptance of this waiver request by signing below.  Please
return one signed copy of this letter directly to us for our file.


If you have any questions, please call.


Sincerely,


/s/ Carrie Majeski


Carrie Majeski
Chief Executive Officer


We hereby waive our right to demand payment of the above referenced note as a
result of the noncompliance identified above through November 30, 2008.  This
waiver extends only to the restrictive covenant described above.  All other
terms and conditions of the note shall remain in full force and effect.


WEST BANK


Signed by:
/s/ Kevin Smith
   
Title:
Senior Vice President
   
Date:
January 20, 2009

 
 
 

--------------------------------------------------------------------------------

 
 